271 S.E.2d 909 (1980)
Charles R. KINNARD, d/b/a Closet Enterprises, Inc.
v.
MECKLENBURG FAIR, LTD., Horace Wells, Mack Hunter, Ed Mattick, Sandra Humphries.
No. 52.
Supreme Court of North Carolina.
December 2, 1980.
*910 Louise E. Fowler, Charlotte, for plaintiff-appellee.
Walker, Palmer & Miller, P.A., by James E. Walker and Raymond E. Owens, Jr., Charlotte, for defendant-appellant.
PER CURIAM.
We have carefully examined the Court of Appeals' opinion and the briefs and authorities on the points in question. We find the result reached by the Court of Appeals, its reasoning, and the legal principles enunciated by it to be altogether correct and adopt that opinion as our own. Its decision is, therefore,
Affirmed.
BROCK, J., took no part in the consideration or decision of this case.